                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

EDARIEL MELENDEZI

               Petitioner,                                    Civ. No. 18-8404 (KM)

       v.

STATE OF NEW JERSEY,                                          MEMORANDUM AND ORDER

               Respondent.




       Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

pursuant to 28 U.S.C.   § 2254. His petition was initially administratively terminated as it was not
accompanied by a proper filing fee or by an application to proceed informapauperis. Petitioner

subsequently paid the proper filing fee. As the petition lacked a notice under Mason v Myers,

208 F.3d 414 (3d Cir. 2000), however, the Court provided this notice and directed, within 45

days, Petitioner to submit an amended, all-inclusive habeas petition or to notify the Court that he

desired to proceed on his original petition as filed. Petitioner has now notified the Court that he

wishes to proceed upon his original petition. (D.E. 5.) Upon screening the petition, the Court has

determined that dismissal of the petition without an answer and the record is not warranted. See

Rule 4 of Rules Governing    §   2254 Cases.

       Accordingly, IT IS, this 6th day of December, 2018

       ORDERED that the Clerk of the Court shall reopen this proceeding; and it is further

       ORDERED that the Clerk of the Court shall substitute the warden of New Jersey State

Prison as the proper respondent in this proceeding; and it is further
        ORDERED that the Clerk of the Court shall serve, pursuant to Rule 4 of the Rules

Governing   § 2254 Cases,   a Notice of Electronic Filing of this Order on the State of New Jersey,

Department of Law & Public Safety, Division of Criminal Justice, Appellate Bureau (“the

Bureau”), in accordance with the Memorandum of Understanding between this Court and the

Bureau; and it is further

        ORDERED also in accordance with the Memorandum of Understanding, that if the

Bureau intends to refer the action to a county prosecutor’s office, the Bureau ill use its best

efforts to upload to CM/ECF a “referral letter” indicating the name of that office within fourteen

(14) calendar days from the date of this order; and it is further

        ORDERED that where the petition (D.E. 1) appears to be untimely under the

Antiterrorism and Effective Death Penalty Act of 1996, within forty-five (45) days of the date

this order is filed, respondent may file a motion to dismiss the petition on timeliness grounds

only, provided that the motion (1) attaches exhibits that evince all relevant state-court filing

dates, (2) contains legal argument discussing pertinent timeliness law, and (3) demonstrates that

an answer to the merits of the petition is unnecessary; and it is further

        ORDERED that if a motion to dismiss is filed, petitioner shall have thirty (30) days to

file an opposition brief, in which petitioner may argue any bases for statutory and/or equitable

tolling, and to which petitioner may attach any relevant exhibits; and it is ifirther

        ORDERED that if petitioner files an opposition, respondent shall have ten (10) days to

file a reply brief and it is ftwther

        ORDERED that if the motion to dismiss is subsequently denied, the Court will then

direct respondent to file a full and complete answer to all claims; and it is further




                                                   7
        ORDERED that if respondent does not file a motion to dismiss the petition, respondent

shall file a full and complete answer to all claims asserted in the petition within forty-five (45)

days of the entry of this Order; and it is thrther

        ORDERED that respondent’s answer shall respond to each factual and legal allegation of

the petition, in accordance with Rule 5(b) of the Rules Governing         §   2254 Cases; and it is further

        ORDERED that respondent’s answer shall address the merits of each claim raised in the

petition by citing to relevant federal law; and it is further

        ORDERED that, in addition to addressing the merits of each claim, respondent shall raise

by way of the answer any appropriate defenses that respondent wishes to have the Court

consider, including, but not limited to, exhaustion and procedural default, and also including,

with respect to the asserted defenses, relevant legal arguments with citations to appropriate

federal legal authority; all non-jurisdictional affirmative defenses subject to waiver not raised in

respondent’s answer or at the earliest practicable moment thereafter may be deemed waived; and

it is further

        ORDERED that respondent’s answer shall adhere to the requirements of Rule 5(c) and

(d) of the Rules Governing       §   2254 Cases in providing the relevant state court record of

proceedings, including any pro se filings; and it is further

        ORDERED that the answer shall contain an index of exhibits identifying each document

from the relevant state court proceedings that is filed with the answer; and it is further

        ORDERED that respondent shall electronically file the answer, the exhibits, and the list

of exhibits; and it is further

        ORDERED that all exhibits to the Answer must be identified by a descriptive name

in the electronic filing entry’, for example:



                                                        3
          “Exhibit #1 Transcript of     It,’pc of proceedingJ   held on XXJXXDCXXX” or

          “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is

further

          ORDERED that petitioner may file and serve a reply to the answer within forty-five (45)

days after respondent files the answer, see Rule 5(e) of RuLes Governing       § 2254 Cases; and it is
further

          ORDERED that, within seven (7) days after any change in petitioner’s custody status, be

it release or otherwise, respondent shall electronically file a written notice of the same with the

Clerk of the Court; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this order on petitioner by

regular U.S. mail.



                                                                  KEVIN MCNULTY
                                                                  United States District Judge




                                                    4
